Appeal from a judgment of the County Court of Schenectady County, rendered May 9, 1975, resentencing defendant to an indeterminate term of imprisonment not to exceed four years, upon his violation of probation previously imposed following his adjudication as a youthful offender, and further sentencing defendant to 60 days in the county jail upon his plea of guilty to the crime of criminal facilitation, both sentences to run concurrently. The defendant’s contention that the resentence was unduly harsh and excessive has no support in the record. The plea of guilty to the class A misdemeanor of criminal facilitation followed a "plea conference” with the District Attorney and was in full satisfaction of an indictment in which defendant was charged with several felonies. In addition, it appears that when defendant was placed on the probation which was revoked, he was already on probation from a local court following a charge of petit larceny. Discretion in the revocation of probation and the imposition of sentence rests with the trial court and will not be disturbed on appeal unless there is a clear abuse of that discretion (People v Dittmar, 41 AD2d 788). Under the circumstances herein we find that resentence to be proper in all respects. The court has examined defendant’s other contentions and finds them to be totally without merit. Judgment affirmed. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.